Case 9:19-cr-80014-DMM Document 1 Entered on FLSD Docket 02/14/2019 Page
                                                                     FILED 1
                                                                           byof 10
                                                                                YH                               D.C..



                                                                                            Feb 14, 2019
                                                                                             AN GELA E. NOBLE
                                                                                             CLERK U.S. DIST. CT.
                              UNITED STATES DISTRICT COURT                                   S.D. OF FLA. - Mltl.MI
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.      19-80014-CR-MIDDLEBROOKS/BRANNON
                                         18 u.s.c. § 371
                                         18 U.S.C. § 554(a)
                                         18 U.S.C. § 922(e)
                                         18 u.s.c. § 924(d)
                                         18 U.S.C. § 981(a)(l )(C)
                                         21 u.s.c. § 853

  UNITED STATES O F AMERICA

  v.

  ANDRES MOORES,

                            Defendant.
                                                     I


                                            INDICTMENT

         The Grand Jury charges that:

                                    GENERAL ALLEGATIONS

         At all times relevant to this Indictment:

         1.      In furtherance of the national security and foreign policy interests of the United

  States, the United States regulates and restricts the export of arms, munitions, implements of war

  and defense articles, pursuant to the Arms Export Control Act (the "AECA"), codified at Title 22,

  United States Code, Section 2778.

         2.      A principal purpose of these laws is to provide accurate and truthful information to

  the United States to allow departments of the United States government to monitor and control the

  distribution, exportation, and delivery of defense articles.

         3.      The regulations which govern such exports are the International Traffic in Arms

  Regulations (the " IT AR"), Title 22, Code of Federal Regulations, Sections 120-130. The ITAR
Case 9:19-cr-80014-DMM Document 1 Entered on FLSD Docket 02/14/2019 Page 2 of 10




 contains a list of defense articles and defense services which are subject to control by these

 regulations.   The list is called the United States Munitions List, Title 22, Code of Federal

 Regulations, Section 121.1.

        4.      Pursuant to the AECA and the ITAR, no defense articles or defense services may

 be exported or otherwise transferred from the United States to another country without a license

 from the United States Department of State, Directorate of Defense Trade Controls. The IT AR

 also prohibits re-exports, transfers, transshipments, and diversions from foreign countries of

 previously exported defense articles or services without State Department authorization.

        5.      Non-automatic and semiautomatic firearms up to caliber .50 inclusive (including

 rifles, carbines, pistols, and revolvers not over .50 caliber), as well as components, parts,

 accessories, attachments, and ammunition for such firearms, are recognized as defense articles

 under the United States Munitions List, Title 22, Code of Federal Regulations, Section 121.1,

 Category I, Subparts (a) and (h), and Category III, Subpart (a).

        6.      Neither ANDRES MOORES, nor his co-conspirator possessed or obtained the

 necessary licenses to export from the United States non-automatic and semiautomatic firearms to

 caliber .50 inclusive, or components, parts, accessories, attachments, or ammunition for such

 firearms.

                                        COUNT 1
                   Conspiracy to Commit Offenses against the United States
                                    (18 u.s.c. § 371)

        1.      The allegations set forth in paragraphs 1 through 6 of the General Allegations

 section of this Indictment are re-alleged and incorporated by reference as if fully set forth herein.




                                                   2
Case 9:19-cr-80014-DMM Document 1 Entered on FLSD Docket 02/14/2019 Page 3 of 10




         2.     From in or around April 2017, the exact date being unknown to the Grand Jury,

  through in or around July 2018, in Palm Beach County, in the Southern District of Florida, and

  elsewhere, the defendant,

                                       ANDRES MOORES,

  did knowingly and willfully combine, conspire, confederate, and agree with others known and

  unknown to the Grand Jury to commit offenses against the United States, that is:

         (a)        to fraudulently and knowingly export and send from the United States to a place

                    outside thereof, that is, Indonesia, and elsewhere, any merchandise, article, and

                    object, that is, firearm parts, firearm accessories, and ammunition and to

                    conceal and facilitate the transportation and concealment of such merchandise,

                    article, and object prior to exportation, knowing the same to be intended for

                    exportation, contrary to any law and regulation of the United States, that is,

                    Title 22, United States Code, Section 2778, and Title 22, Code of Federal

                    Regulations, Section 121.1; in violation of Title 18, United States Code, Section

                    554(a); and

         (b)        to knowingly and willfully deliver and cause to be delivered to a common and

                    contract carrier for transportation and shipment in interstate and foreign

                    commerce to a person, other than a licensed firearm importer, manufacturer,

                    dealer, and collector, a package and other container in which there was

                    ammunition, without written notice to the carrier that such ammunition was

                    being transported and shipped, in violation of Title 18, United States Code,

                    Sections 922(e) and 924(a)(l)(D).




                                                  3
Case 9:19-cr-80014-DMM Document 1 Entered on FLSD Docket 02/14/2019 Page 4 of 10




                         OBJECT AND PURPOSE OF THE CONSPIRACY

           3.     It was the object and purpose of the conspiracy for the defendant and his co-

 conspirators to unlawfully enrich themselves by purchasing firearm parts, firearms accessories,

 and ammunition, concealing the firearm parts, firearm accessories, and ammunition in packages,

 and exporting those packages from the United States without first obtaining a license for export

 from the government of the United States as required by law.

                          MANNER AND MEANS OF THE CONSPIRACY

           The manner and means by which the defendant and his co-conspirator sought to accomplish

 the purpose and objects of the conspiracy included, among other things, the following:

           1.     ANDRES MOORES purchased and otherwise attempted to acquire firearm parts,

 firearm accessories, and ammunition in the United States.

           2.     ANDRES MOORES and his co-conspirator concealed the firearm parts, firearm

 accessories, and ammunition in packages, which MOORES and his co-conspirator then caused to




                                                                                                           I
 be shipped to Indonesia and Italy, from the Southern District of Florida.

           3.     Neither ANDRES MOORES nor his co-conspirator obtained export licenses from

 the United States prior to exporting the firearm parts, firearm accessories, and ammunition, as           ~

 required by law.
                                                                                                           J

                                             OVERT ACTS

           In furtherance of the conspiracy and to achieve the objects and purpose thereof, at least one
                                                                                                           I
                                                                                                           f
 of the co-conspirators committed and caused to be committed in the Southern District of Florida,

 and elsewhere, at least one of the following overt acts, among others:
                                                                                                           II
                                                                                                           I
                                                                                                           I
           1.     On or about April 5, 2018, ANDRES MOORES ordered firearm parts from TWL

 Enterprises, located in Spanish Fork, Utah, for the purpose of shipping them out of the United

 States.
                                                                                                           !
                                                                                                           f
                                                     4


                                                                                                           i
Case 9:19-cr-80014-DMM Document 1 Entered on FLSD Docket 02/14/2019 Page 5 of 10




         2.     On or about April 13, 2018, at a post office in Palm Beach County, Florida, a co-

 conspirator attempted to ship the firearm parts, purchased by ANDRES MOORES on April 5,

 2018, to Indonesia, by falsely and fraudulently indicating that the package contained a Toyota lift

 kit.

        3.      On or about May 9, 2018, at a post office located in Palm Beach County, Florida,

 ANDRES MOORES attempted to ship firearm parts to Indonesia, by falsely and fraudulently

 indicating that the package contained household door handles.

        4.      On or about June 29, 2018, at a post office located in Palm Beach County, Florida,



                                                                                                         I
 ANDRES MOORES attempted to ship ammunition to Indonesia, by falsely and fraudulently

 indicating that the package contained automotive machine bits.

        All in violation of Title 18, United States Code, Section 371.

                                            COUNT2
                                                                                                         I
                             Smuggling Goods Outside the United States
                                         (18 U.S.C. § 554(a))

        On or about April 13, 2018, in Palm Beach County, in the Southern District of Florida, and

 elsewhere, the defendant,

                                       ANDRES MOORES,

 did fraudulently and knowingly attempt to export and send from the United States to a place outside

 thereof, that is, Indonesia, any merchandise, article, and object, that is, firearm parts and firearm

 accessories, and did conceal and facilitate transportation and concealment of such merchandise,

 article, and object prior to exportation, knowing the same to be intended for exportation, contrary

 to any law and regulation of the United States, that is, Title 22, United States Code, Section 2778,

 and Title 22, Code of Federal Regulations, Section 121.1; in violation of Title 18, United States

 Code, Sections 554(a) and 2.

                                                                                                         I
                                                  5

                                                                                                         I
                                                                                                         t
Case 9:19-cr-80014-DMM Document 1 Entered on FLSD Docket 02/14/2019 Page 6 of 10




         It is further alleged that the firearm parts are:

                 a. Six (6) glock 9mm upper assemblies,

                 b. One (1) AR 15 hand guard,

                 c. Five (5) AR 15 bolt carriers,

                 d. Four (4 ) AR 15 triggers,

                 e. Two (2) .223 barrels, and

                 f.   One (1) glock 17 rifle upper.

                                            COUNT3
                             Smuggling Goods Outside the United States
                                         (18 U.S.C. § 554(a))

        On or about June 29, 2018, in Palm Beach County, in the Southern District of Florida, and

 elsewhere, the defendant,

                                         ANDRES MOORES,

 did fraudulently and knowingly attempt to export and send from the United States to a place outside

 thereof, that is, Indonesia, any merchandise, article, and object, that is, seven hundred (700) rounds

 of .223 caliber ammunition, and did conceal and facilitate transportation and concealment of such

 merchandise, article, and object prior to exportation, knowing the same to be intended for

 exportation, contrary to any law and regulation of the United States, that is, Title 22, United States
                                                                                                          I
 Code, Section 2778, and Title 22, Code of Federal Regulations, Section 121.1; in violation of Title

 18, United States Code, Sections 554(a) and 2.




                                                      6

                                                                                                          I
Case 9:19-cr-80014-DMM Document 1 Entered on FLSD Docket 02/14/2019 Page 7 of 10




                                             COUNT4
             Delivery of Firearms to a Contract Carrier Without Written Notification
                                        (18 U.S.C. § 922(e))

        On or about June 29, 2018, in Palm Beach County, in the Southern District of Florida, the

 defendant,

                                        ANDRES MOORES,

 did knowingly and willfully deliver and cause to be delivered to a common and contract carrier for

 transportation and shipment in interstate and foreign commerce to a person, other than a licensed

 firearm importer, manufacturer, dealer, and collector, a package and other container in which there

 was ammunition, without written notice to the carrier that such ammunition was being transported

 and shipped, in violation of Title 18, United States Code, Sections 922(e), 924(a)(l)(D), and 2.

                                           FORFEITURE

        1.       The allegations of this Indictment are re-alleged and by this reference fully

 incorporated herein for the purpose of alleging criminal forfeiture to the United States of America

 of certain property in which the defendant, ANDRES MOORES, has an interest.

        2.       Upon conviction of a violation of Title 18, United States Code, Section 3 71, Title

 18, United States Code, Section 922, or any other criminal law of the United States, as alleged in

 this Indictment, the defendant shall forfeit to the United States of America, pursuant to Title 18,

 United States Code, Section 924( d)(l ), any firearm and/or ammunition involved in or used in the

 commission of such offense.

        3.       Upon conviction of a violation of, or a conspiracy to violate, Title 18, United States

 Code, Section 554, as alleged in this Indictment, the defendant shall forfeit to the United States of

 America, pursuant to Title 18, United States Code, Section 981(a)(l)(C), any property, real or

 personal, which constitutes or is derived from proceeds traceable to such violation.



                                                   7
Case 9:19-cr-80014-DMM Document 1 Entered on FLSD Docket 02/14/2019 Page 8 of 10




        All pursuant to T itle 18, United States Code, Section 924(d)( l ), and Title 18, United

 States Code, Section 98l(a)(l)(C), each of which is made applicable by Title 28, United States

 Code, Section 2461 (c), and the procedures set forth at Title 2 1, United States Code, Section 853.




        A TRUE BILL




                                                      FOREPERS)r           V


 A~:6ot/s7;~\
 UNITED ST ATES ATTORNEY


   d~
 RciBERT F. MOORE                 ----
 ASSISTANT UNITED STATES ATTORNEY




                                                  8
 Case 9:19-cr-80014-DMM Document 1 Entered on FLSD Docket 02/14/2019 Page 9 of 10
                                                  UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                       CASE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 v.
                                                               CERTIFICATE OF TRIAL ATTORNEY*
ANDRES MOORES,
                                                               Superseding Case Information:
                                  Defendant.

Court Division:   (Select One)                                 New defendant(s)           Yes         No
       Miami                     Key West                      Number of new defendants
       FTL          '            WPB           FTP             Total number of counts

        1.         I have carefully considered the allegations of the indictment, the number of defendants, the number of
                   probable witnesses and the legal complexities of the Indictment/Information attached hereto.
        2.         I am aware that the information supplied on this statement will be relied upon by the Judges of this
                   Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                   Act, Title 28 U.S.C. Section 3161.
        3.         Interpreter:    (Yes or No)            No
                   List language and/or dialect
        4.         This case will take _6_ days for the parties to try.
        5.         Please check appropriate category and type of offense listed below:

                   (Check only one)                                   (Check only one)


        I         0 to 5 days                                         Petty
        II        6 to 10 days                       ,/
                                                                      Minor
        III       11 to 20 days                                       Misdem.
        IV        21to60 days                                         Felony              ,/

        v         61 days and over
        6.       Has this case previously been filed in this District Court?    (Yes or No) No
         If yes: Judge                                     Case No.
         (Attach copy of dispositive order)                           --------------
         Has a complaint been filed in this matter?         (Yes or No)      No
         If yes: Magistrate Case No.
         Related miscellaneous numbers:
         Defendant(s) in federal custody as of
         Defendant(s) in state custody as of
         Rule 20 from the District of
         Is this a potential death penalty case? (Yes or No)

         7.         Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                    prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No '

         8.         Does this case originate from a matter pending in.the Northern Region U.S. Attorney's Office
                    prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes            No '



                                                                            , ~_/f__
                                                                       Robert F. Moore
                                                                       Assistant United States Attorney
                                                                       Court ID A5502488
 *Penalty Sheet(s) attached                                                                                   REV 8/13/2018
    Case 9:19-cr-80014-DMM Document 1 Entered on FLSD Docket 02/14/2019 Page 10 of 10

I
I                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                            PENAL TY SHEET

      Defendant's Name: ANDRES MOORES
                            ~~~~~~~~~~~~~~~~~~~~~~~~




      Count#: 1

      Conspiracy to Export and Smuggle Firearms

      Title 18 United States Code Section 371

      *Max. Penalty: Five Years' Imprisonment

      Count#: 2, 3

      Smuggling Firearm Parts

      Title 18, United States Code, Section 554

      *Max. Penalty: Ten Years' Imprisonment


      *Max. Penalty: Twenty Years' Imprisonment

      Count#: 4

      Delivery of Firearms to a Contract Carrier without Notification

      Title 18, United States Code, Section 922(e)

      *Max. Penalty: Ten Years' Imprisonment

      * Refers only to possible term of incarceration, does not include possible fines, restitution,
       special assessments, parole terms, or forfeitures that may be applicable.
